Exhibit 10.2

 

 [ex10ii_001.jpg]

 

Carbon Natural Gas Company

 

Annual Incentive Plan

 

2015



 



 

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 

Plan Objectives

 

The Annual Incentive Plan (the “Plan”) is designed to meet the following
objectives:

 

●Provide an annual incentive plan that is performance driven and focused on
objectives that are critical to the success of Carbon Natural Gas Company and
the creation of value for shareholders.

 

●Offer competitive cash compensation opportunities to employees.

 

●Reward outstanding achievement.

 

●Recruit and retain key employees.

 

Plan Outline

 

The Plan provides for Annual Incentive Awards which will be determined on the
basis of the Company’s results on Financial and Operating Performance Measures.

 

Thirty percent of the Incentive Award will be based on Financial and Operating
Performance Measures selected by the Board of Directors.

 

Seventy percent of the Incentive Award will be a Discretionary Award based upon
discretion of the Board of Directors.

 

The Plan period is from January 1, 2015 to December 31, 2015.



 



2

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 

Performance Objective Measures and Weighting

 

The Board of Directors will establish the Financial and Operating Performance
Measures, the Threshold, Target and Outstanding performance levels and the
weighting for each Performance Measure.

 

The Financial and Operating Performance Measures and Targets for the 2015 Annual
Incentive Plan are set forth below:

 

Performance Measure

 

   Weighting   Threshold   Target   Outstanding                    Lease
Operating Expense $ / unit of Production   33%  $1.10   $.87   $.74         
              General & Administrative Expenses   33%  $5,700,000   $5,400,000  
$5,100,000                        Debt / EBITDA Ratio   33%   2.2    1.6    0.9 
                      Total of Performance Measures   100%               

 



3

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan 

 

Board of Directors Discretionary Component – Weighting 70% of Award

 

Notable achievements not reflected in the Performance Measures component of the
Plan Award.

 

Range of Board Discretionary Incentive Award   0% - 200% 

 



4

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan  

 

Plan Administration

 

The Plan will be administered by the Compensation, Nominating and Governance
Committee and the Chief Executive Officer (for all positions except his own).
The Chief Financial Officer will verify the performance calculation for the
financial and operating measures in consultation with the President, who shall
be responsible for the estimation of the Company’s oil and gas reserves.

 

The CEO will establish the Incentive Award Pool for the non-officer employees
and will allocate Incentive Awards to the Pool Participants.

 

The Board cannot increase payout amounts above the outstanding level under
performance categories which depend on the achievement of specific Company
targets. Payments related to performance categories that are tied to the
achievement of specific targets are capped once the highest level is achieved.
The Board can, in its discretion, reduce or increase the payout amounts for
performance categories after taking into account special or unusual factors that
may have contributed to the achievement of target performance measures such as
acquisitions, commodity prices or other factors considered appropriate by the
Board.

 

Award Achievement Levels

 

Award Achievement Levels for the Plan will be:

 

  ● Threshold   Level at which Minimum Award payout occurs           ● Target
Level at which the participant receives the Target Award percentage.           ●
Outstanding Level at which the participant receives 200% of the Target Award.

 

Completion percentages between Threshold, Target and Outstanding will be
determined by linear interpolation.

 

Targets maybe adjusted for material changes made during the year to the business
plan or scope thereof, including changes to the capital expenditure budget.

 



5

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 

Performance Levels

 

Performance levels will be set for each Measure. Performance results below the
Threshold in any one Measure will equate to a zero completion percentage for
that Measure.

 

A minimum 30% overall completion achievement is required for the total Plan in
order for any Incentive Award payments to be made under the Plan.

 

Completion Calculation

 

Completion percentages for each individual Measure will be equal to the
calculated completion percentage of the Measure times the weighting for that
Measure. The overall completion percentage for the Plan for Financial and
Operating Measures will be the sum of the weighted completion percentages for
each individual Measure.

 

The Board will determine the Discretionary Award which may range from 0% to 200%
achievement and which will account for 70% of the overall Incentive Award.

 

Participants

 

The CEO shall determine which employees are to be participants in the Plan. If a
participant’s employment with the Company terminates for any reason prior to
payment, the bonus award (if any) will be paid at the discretion of the Board of
Directors.

 

The Target Award percentages for the CEO and other officers of the Company
(Exhibit A) are established by the Board of Directors. The CEO is authorized to
establish and adjust at his discretion the Target Award percentages for
non-officer Plan participants and the allocation of incentive awards to the Pool
Participants. All Awards to officers under the Plan are subject to approval of
the Board.

 

Incentive Awards will be calculated based upon the participant’s average base
salary during the Plan year or earned salary during the Plan year if the
participant was a new hire during the year, took a leave of absence, or was
absent due to a worker’s compensation issue.

 



6

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 

Performance Measure Lease Operating Expenses $ / unit of Net Production    
Objective Lease Operating Expenses of $.87 per unit of net production
equivalent.       For purposes of the Plan, net equivalent production shall be
measured by calculating the natural gas equivalent value as determined by the
ratio of one barrel of oil equal to 15 mcf of natural gas.     Definition Actual
cash Lease Operating Expenses.     Award Levels ●    Threshold          
           $1.10 per Unit       ●   Target                            $  .87 per
Unit       ●   Outstanding                  $  .74 per Unit

 



7

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 



Performance Measure General & Administrative Expenses     Objective General &
Administrative Expenses of $5,400,000     Definition Actual cash General and
Administrative expenses.     Award Levels

·    Threshold                      $5,700,000

     

·    Target                            $5,400,000

      ·    Outstanding                 $5,100,000 

 

8

 



 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 



Performance Measure Debt / EBITDA Ratio     Objective Debt to EBITDA Ratio of
1.6     Definition Debt/Annual EBITDA.       Debt shall be defined as bank
debt.  The Board of Directors may consider adjusting bank debt to include
changes in working capital if such adjustments have a material effect on the
ratio.       EBITDA shall exclude non-cash stock based compensation expense and
shall be adjusted to exclude the current period effects to EBITDA related to the
mark to market valuation for derivative contracts for periods subsequent to 2015
and will include cash settlements related to current period derivative
contracts.     Award Levels

·    Threshold                     2.2

     

·    Target                           1.6

      ·    Outstanding                 0.9



 



9

 

 

Carbon Natural Gas Company

2015 Annual Incentive Plan

 

Exhibit A

 

Target Bonus Award Levels    %           Patrick M. McDonald  Chief Executive
Officer   100  Kevin D. Struzeski  Chief Financial Officer   65  Mark D. Pierce 
President   65 

 

 

 

10



 

